Citation Nr: 0404945	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  00-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right shoulder strain with impingement.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for Achilles tendonitis, left heel.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
neck and back disabilities and assigned noncompensable 
evaluations for right shoulder strain with impingement and 
Achilles tendonitis, after granting service connection for 
these disabilities.    

During the course of the appeal, the RO issued a rating 
action in June 2000 which assigned a 10 percent evaluation 
for the veteran's right shoulder disability.  The RO also 
issued a January 2002 rating action with assigned a 10 
percent disability evaluation for the veteran's left Achilles 
tendon disability.  These evaluations were effective the day 
following the veteran's retirement from active duty.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of the initial disability ratings assigned for his 
service-connected right shoulder and left Achilles tendon 
disabilities remains open.

The Board also notes that the veteran's appeal for service 
connection for low back disability was resolved by a January 
2002 rating decision granting service connection for this 
disability.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been completed..

2.  The veteran has no current neck disability. 

CONCLUSION OF LAW

A chronic neck disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession. 

The record reflects that through a December 2001 letter, the 
RO informed the veteran of the evidence and information 
necessary to substantiate his claim, the information needed 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf and the evidence that he should submit if he did 
not desire VA to obtain the evidence on his behalf.  Although 
the RO did not specifically request the veteran to submit any 
pertinent evidence in his possession, the RO did adequately 
inform the veteran of the evidence that would be pertinent to 
his claim and requested him to either provide the RO with the 
information necessary to obtain such evidence or to submit 
the evidence himself.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  

The Board further notes that in accordance with Pelegrini and 
38 U.S.C.A. § 5103(a) the RO adjudicated the veteran's claim 
on a de novo basis after providing the December 2001 
notification letter. 

With respect to VA's duty to assist, the Bard notes that the 
veteran's service medical records and VA treatment records 
have been obtained, and the veteran was afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Evidentiary Background

The veteran's service medical records show that he sought 
treatment for right shoulder and neck pain after a wrestling 
injury in December 1995.  In February 1996, he sought 
treatment for a pop in his neck and arm.  He was noted to 
have slightly decreased range of motion in his neck with 
decreased range of motion in his right shoulder.  Assessment 
at the time was right shoulder/forearm pain.  A March 1996 
treatment record notes that his right-sided neck pain 
spontaneously disappeared.  The veteran reported that he was 
left with a clicking sensation in his neck.  Examination of 
his neck revealed no abnormally palpable masses, no palpable 
thyroid, normal sternocleidomastoid muscle, no 
lymphadenopathy, and no evidence of trauma.  The impression 
was normal neck examination.  

In a subsequent report of medical history completed in 
October 1996, the veteran continued to complain of pain in 
his right shoulder with a clicking noise.  He also reported a 
clicking noise in his neck.  The examining physician noted 
that the veteran's neck pain was associated with his 
shoulder.  It was noted that X-rays of the cervical spine 
showed degenerative joint disease.  

Similarly, in a December 1997 report of medical history, the 
veteran complained of occasional pain in his shoulder and 
neck.  The veteran reported that the pain in his neck and 
shoulder was first treated in December 1995.  He reported 
that little pain still existed; however, no resolution for 
the problem was given and no treatment was being received.  

Following his separation from active duty, the veteran was 
afforded a VA general medical examination in August 1998.  
His present complaints included some pain in the shoulder 
area.  Pushups and weight lifting caused increased pain.  
There was no remarkable pain on day to day activities.  The 
veteran also reported some occasional pain in the right side 
of his neck with some clicking in his neck.  Examination of 
the neck revealed no remarkable tenderness on forceful 
manipulation.  Range of motion was normal.  

VA medical records indicate that the veteran was initially 
seen in March 1999 with various complaints including chronic 
neck pain.  Naproxen was prescribed.  Follow-up treatment in 
May 1999 showed that the Naproxen was helping some with neck 
pain.  In July 1999, the veteran returned to the clinic 
stating that the Naproxen was no longer helping.  Physical 
examination revealed decreased range of motion in the back 
and arms.  

In January 2000, the veteran was noted to have probable 
degenerative joint disease of the neck.  An X-ray was ordered 
to rule out degenerative joint disease.  He was given a moist 
hot pack to use for his neck.  The requested X-ray studies 
were conducted in March 2000.  The veteran was noted to have 
an "essentially unremarkable conventional radiograph of the 
cervical spine."  No significant soft tissue abnormalities 
were seen.  The bony alignment was unremarkable and the disc 
spaces were fairly well-preserved.  The neural foramina were 
widely patent.  

The veteran was afforded a VA compensation and pension 
examination in August 2000.  The examiner noted that the 
veteran's major complaints seemed to stem from his right 
shoulder and left Achilles tendon.  The examiner could see no 
signs of radicular symptomatology of the neck.  The veteran 
had full range of flexion, extension, and lateral bending in 
his neck with no tenderness on palpation over the neck 
region.  He also had no tenderness into the shoulder region.  
X-ray findings were normal and there was no sign of any 
degenerative changes.  The examiner noted that the majority 
of the veteran's cervical spine pain stemmed from the 
shoulder region.  

Subsequent VA outpatient treatment records dated in October 
2000, April 2001, July 2001, and November 2001 show mild 
tenderness of the neck at the C6-7 area.  

An August 2001 VA rheumatology consultation report indicates 
that the veteran had difficulty in extension of his neck and 
tenderness of the spinous process.  Assessment was neck pain; 
however, it was noted that his X-rays were negative for 
arthritis.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

Service medical records show that the veteran complained of 
neck pain and that an X-ray study of his cervical spine 
reportedly disclosed degenerative joint disease.  Service 
medical records do not otherwise show a diagnosis of any 
disorder of the veteran's neck or cervical spine.  The post-
service medical evidence also documents the veteran's 
complaints of neck pain and shows that the presence of 
degenerative joint disease was suspected in January 2000.  
Consequently, an X-ray study was ordered.  The X-ray study in 
March 2000 was negative, as was an X-ray study in August 
2001.  The post-service medical evidence includes no other 
medical evidence showing that the veteran was found to have a 
disorder of the neck or cervical spine.  Moreover, both of 
the VA examinations for compensation purposes disclosed no 
disorder of the veteran's neck or cervical spine.  

Although the veteran has continually complained of neck pain 
since service and was assessed with "neck pain" during an 
August 2001 VA outpatient treatment visit, mere symptoms or 
somatic complaints without any underlying pathological 
process do not qualify as a "disability" for service 
connection purposes.  Cf. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Moreover, although the veteran 
may sincerely believe that he has a chronic disorder of the 
neck or cervical spine, as a lay person, he is not competent 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).    

For these reasons, the claim for service connection for a 
neck disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  





ORDER

Service connection for a neck disability is denied.


REMAND

With respect to the veteran's claims for higher initial 
evaluations for Achilles tendonitis of the left heel and 
right shoulder strain with impingement, the Board notes that 
the veteran's has not been provided a VA examination to 
determine the current degree of severity of either disability 
since August 2000.  Moreover, neither of the post-service VA 
examinations of these disabilities is adequate for rating 
purposes.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following:

1.  The RO should undertake appropriate 
development to obtain any outstanding 
records pertaining to post-service 
treatment or evaluation of the veteran's 
left Achilles tendonitis and/or right 
shoulder strain with impingement, to 
include any VA outpatient records for the 
period since November 2001.  

2.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of all currently 
present impairment due to the left 
Achilles tendonitis and the right 
shoulder strain with impingement.  The 
claims folder must be made available to 
and reviewed by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims for 
higher initial ratings for his right 
shoulder and left Achilles tendon 
disabilities.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



